Opinion
Per Curiam.
, This is an action in replevin to recover a Ford machine, called in the complaint an automobile. The evidence shows that plaintiff paid $35 for it, and that it was probably worth $90. There was a verdict for defendant, and plaintiff appeals.
There are some unsubstantial errors, but from the whole testimony we are satisfied that the verdict and judgment- are such as should have been rendered, and under the provisions of Article VII, Section 3, of the Constitution, are affirmed.
Affirmed. Rehearing Denied.